1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT
7                                        DISTRICT OF NEVADA
8
                                                    ***
9

10   U.S. BANK N.A.,                                     Case No. 2:16-cv-02801-JCM-EJY
11                                          Plaintiff,                      ORDER
            v.
12
     SFR INVESTMENTS POOL 1, LLC, et al.,
13
                                         Defendants.
14

15          Presently before the court is the matter of U.S. Bank N.A. v. SFR Investments Pool 1, LLC

16   et al., case no. 2:16-cv-02801-JCM-EJY.

17          On December 18, 2018, this court granted the parties’ stipulation and dismissed the

18   complaint and counterclaim with prejudice. (ECF No. 88). However, the stipulation “in no way

19   affect[ed] SFR’s cross-claim against David L. McCoy and Pamela McCoy (the ‘McCoys’).” Id.
20   at 3. To the contrary, the stipulation—and this court’s order—expressly provided that “[t]his

21   case shall remain open until such time as SFR resolves its pending cross-claim against the

22   McCoys.” Id.

23          There is nothing pending before the court. Since this court’s order over a year ago, SFR

24   has not filed any motions or otherwise acted to prosecute its cross-claim against the McCoys.

25          Federal Rule of Civil Procedure 41(b) provides that “[i]f the plaintiff fails to prosecute or

26   to comply with these rules or a court order, a defendant may move to dismiss the action or any
27   claim against it.” Fed. R. Civ. P. 41(b). Although this rule only references dismissal upon

28   defendant’s motion, the Supreme Court in Link v. Wabash R. Co. held as follows:
            Neither the permissive language of the Rule—which merely authorizes a motion
1           by the defendant—nor its policy requires us to conclude that it was the purpose of
            the Rule to abrogate the power of courts, acting on their own initiative, to clear
2           their calendars of cases that have remained dormant because of the inaction or
            dilatoriness of the parties seeking relief. The authority of a court to dismiss sua
3           sponte for lack of prosecution has generally been considered an ‘inherent power,’
            governed not by rule or statute but by the control necessarily vested in courts to
4           manage their own affairs so as to achieve the orderly and expeditious disposition
            of cases.
5

6    Link v. Wabash R. Co., 370 U.S. 626, 630–31 (1962).

7           The Supreme Court specifically affirmed “the power of courts, acting on their own

8    initiative, to clear their calendars of cases that have remained dormant because of the inaction or

9    dilatoriness of the parties seeking relief.” Id. at 630. Thus, Rule 41(b) authorizes district courts

10   to sua sponte dismiss actions for failure to prosecute or to comply with court orders or the

11   Rules. Pagtalunan v. Galaza, 291 F.3d 639, 640–43 (9th Cir. 2002);

12          This power is also codified in this court’s local rules. Local Rule 41-1 provides that

13   “[a]ll civil actions that have been pending in this court for more than 270 days without any

14   proceeding of record having been taken may, after notice, be dismissed for want of prosecution

15   by the court sua sponte or on the motion of an attorney or pro se party.” LR 41-1.

16          Accordingly,

17          IT IS HEREBY ORDERED, ADJUDGED, and DECREED that SFR shall file a

18   dispositive motion or other appropriate filing on or before January 17, 2020.

19          IT IS FURTHER ORDERED that if SFR fails to prosecute its cross-claim against the

20   McCoys on or before January 17, 2020, the court will dismiss the cross-claim.

21          DATED THIS 8th day of January 2020.

22

23
                                                           JAMES C. MAHAN
24                                                         UNITED STATES DISTRICT JUDGE
25

26
27

28


                                                       2
